

114 HRES 926 IH: Expressing the sense of the House of Representatives that the President should award the Presidential Medal of Freedom, posthumously, to Mrs. Henrietta Lacks, in recognition of her invaluable contribution to modern science in the form of her own immortal cells—HeLa cells—without which life-saving medicines and procedures would not have been developed at critical moments in our Nation’s history.
U.S. House of Representatives
2016-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 926IN THE HOUSE OF REPRESENTATIVESNovember 16, 2016Ms. Kelly of Illinois submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that the President should award the
			 Presidential Medal of Freedom, posthumously, to Mrs. Henrietta Lacks, in
			 recognition of her invaluable contribution to modern science in the form
			 of her own immortal cells—HeLa cells—without which life-saving medicines
			 and procedures would not have been developed at critical moments in our
			 Nation’s history.
	
 Whereas, in 1951, Mrs. Henrietta Lacks, a tobacco farmer and mother to Lawrence, Elsie, David, Deborah, and Zakariyya, was the unwitting donor of cells from her cancerous tumor that were biopsied during treatment for her cervical cancer;
 Whereas at the time of her treatment in a racially segregated hospital, Mrs. Henrietta Lacks was subjected to a form of routine cancer care now deemed terribly harmful;
 Whereas Mrs. Henrietta Lacks’s cells, which were taken without permission and code-named HeLa, have proven to be medical marvels and the first immortal human cell line;
 Whereas HeLa cells have— (1)enabled the development of the polio vaccine and antitumor medications;
 (2)allowed for greater understanding of the underlying causes of certain cancers, HIV, the Human Papillomavirus (HPV), gene mapping, in vitro fertilization; and
 (3)been a part of missions to outer space, where astrophysicists have tested the effects of nongravity environments on human cells;
 Whereas, in 1996, Morehouse School of Medicine in Atlanta, Georgia, recognized Mrs. Henrietta Lacks’s family for her posthumous contributions to medicine and health research;
 Whereas her immortal cells will continue to help mankind forever; Whereas the Presidential Medal of Freedom, the highest civilian honor of the Nation, was established in 1945 to appropriately recognize Americans who have made an especially meritorious contribution to the security or national interests of the United States, world peace, or cultural or other significant public or private endeavors; and
 Whereas Mrs. Henrietta Lacks succumbed to cancer at the age of 31 in relative obscurity, was buried in an unmarked grave, and finally received a headstone in May 2010: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the President should award the Presidential Medal of Freedom posthumously to Mrs. Henrietta Lacks in recognition of her invaluable contribution to modern science in the form of her own immortal cells;
 (2)in addition to the vital medical advances born from HeLa cells, the case of Mrs. Henrietta Lacks has spurred the medical and scientific communities to consider and publicly recognize its role in perpetuating racially and socioeconomically patterned bias in the form of unethical, ill-treatment of medically underserved or exploited families and populations;
 (3)Mrs. Henrietta Lacks’s cells enabled the establishment of greater health care protections for patients and are undeniably the fulcrum for greater ethical sensitivities within the American bio-medical framework, guiding present-day standards;
 (4)Mrs. Henrietta Lacks’s immeasurable contribution to modern-day science has generated a veritable medical revolution; and
 (5)like her cells, Mrs. Henrietta Lacks’s legacy lives on and deserves the highest civilian recognition in the form of the Presidential Medal of Freedom.
			